Title: To John Adams from Francis Dana, 6 March 1781
From: Dana, Francis
To: Adams, John



(No. 12.)
Dear Sir
Paris March 6th. 1781

I desired Mr. Searle when he wrote you a few days since, to present my best regards to you, and to acquaint you that I wou’d write in a few days. I have consulted D.D. Benjamin Franklin upon the resolution of AZCongress, agreable to your desire, and he says, he thinks, it might be adviseable to communicate it to her Minister near you—that there is none now here to whom he cou’d communicate it. I went a little beyond my commission, and brought on some conversation touching a certain instruction, with which he was charged, not very distantly related to your’s; I enquired what had been done upon it, and was answered, nothing—that he had communicated it, but as he supposed the matter which it concerned, was at a distance, he had not thought it worth while to press on a determination; and he seemed to think it wou’d be time enough when the period hinted at approached. I have obtained a copy of the Cyphers: this I shall not forward by post, as I expect a good private opportunity next week: When they were delivered to me, the Gentleman said, he had never been able to comprehend them. Whether I shall be able to do it, is uncertain. However I will make the attempt. I received the last evening a letter of the 6th. of Jany. a copy of which I will send enclosed. It is impossible to decypher it, because I cannot recollect the person whose family name is alluded to. I wish our friend had given a more modern instance for his clue. The list of letters received shall accompany his letter. I find an Account of your Loan is published in the Amsterdam Gazette of the 2d. instant:—Is the one Million already subscribed, and how much do you allow the Banker? I have a very special reason for this last part. Some people here, say it can’t succeed. I know well what motives influence their opinions, or rather their declarations. Mr. Searle received your’s of the 27th. of last month, the last evening. It is a long while since I have been honoured with one from you. I was in hopes you wou’d have advised me of the Loan, so that I might have sent an account of it from hence to AZCongress. Opportunities now offer more frequently from hence, than from your ports. I wrote you 8 or 10 days since, as I took no copy of that letter I am uncertain about its date. Colo. Lawrence’s commission will probably take up about one half of the matter which lies upon my mind, hinted at in my last. I hope to have the satisfaction of seeing him here shortly. It is certainly of the utmost consequence that something shou’d be done. Appearances alone will not answer. Things grow more and more serious, and they must have a suitable attention paid to them. Steady’s John Adams’ Family perceive generally that this has not been done. As I shall write you again next week, I will close this, after begging your acceptance of my most sincere regards.

FRA DANA


P.S. Mr. S. will write you soon, and now desires his best regards.

